DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I, claims 1 – 15, drawn to a mixing system.
Group II, claim 16, drawn to a cosmetic product made using a mixing system.
Group III, claims 17 – 20, drawn to a cosmetic capsule.
Group IV, claims 21 – 22, drawn to a mixing system with cosmetic capsules.
Applicant’s election without traverse of Group I, claims 1 – 15 in the reply filed on December 22nd, 2021 is acknowledged.
Claims 16 – 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 22nd, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the helix as claimed in claim 2, disclosed in the specification on Pg. 2, line 35/Pg. 23, line 4, an opening as claimed in claim 3, disclosed in the specification on Pg. 3, line 6 and a timed valve as claimed in claim 3, disclosed in the specification on Pg. 3, line 6/Pg. 22, line 10 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 objected to because of the following informalities: 
Claim 1, line 8 says “capsules, ;”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the content" in claim 1, line 9 and “the mixture of liquid” in the second to last line of claim 1.  There is insufficient antecedent basis for these limitations in the claim. There is no previous recitation of “contents” or “a mixture of liquid” in the claim. 
Claim 1 recites the limitation "the outlet of the liquid intake pipe" in claim 1, line 16.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of an outlet of the liquid intake pipe. Only, an outlet of the liquid reservoir is recited in the parent claim. 
Claim 2 recites the limitations "the bottom" in claim 2, line 2 and “the bottom wall” in claim 2, line 3.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a bottom” or “a bottom wall” in the claim or the parent claim. 
Claim 3 recites the limitations "its bottom wall", “the flow”, and “the hot cosmetic product” in claim 3, line 2.  There is insufficient antecedent basis for these limitations in the claim. There is no previous recitation of “a bottom wall”, “a flow”, or “a hot cosmetic product” in the claim or the parent claim. 
Claim 6 recites the limitation "the outlet of the liquid intake pipe" in claim 6, line 3.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of an outlet of the liquid intake pipe. Only, an outlet of the liquid reservoir is recited in the parent claim. 
In claim 7, it is unclear if the first or the second capsule is being reference by “the capsule” recitations in claim 7, line 8, 9.
Claim 7 recites the limitations "the piercing" and “the forced flow” in claim 7, line 8.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a piercing” or “a forced flow” in the claim or the parent claim.
Claim 7 recites the limitation "the outlet of the corresponding capsule compartment" in claim 7, line 9.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of an outlet of the liquid intake pipe. Only, an outlet of the liquid reservoir is recited in the parent claim. 
Claim 8 recites the limitation "the rotation" in claim 8, line 1 and “the successive forced flow” in claim 7, line 3.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a rotation” or “a successive forced flow” in the claim or the parent claim. 
Claim 9 recites the limitation “the liquid inlet and outlet of said coolant block” in claim 9, line 3, "said coolant block" in claim 9, line 3 and “the mixture” in claim 9, line 4.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a liquid inlet and outlet of said coolant block”, “a coolant block” or “a mixture” in the claim or the parent claim.
It is unclear if “the other pump” recited in claim 10 is different from “another pump” of claim 9. 
It is unclear if the “the liquid pipe” in line 2 of claim 13 is a different pipe from the liquid intake pipe recited previously. 
Claim 13 recites the limitation "the outlet of the liquid intake pipe" in claim 13, line 4.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of an outlet of the liquid intake pipe. Only, an outlet of the liquid reservoir is recited in the parent claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 – 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ebeling (US 20100024361 A1) in view of Waddell (CN 101543741 A) (Espacenet English Translation of Specification Provided).
Regarding claim 1, the claim makes clear via recitation of the “for manufacturing” and “suitable for” clause that “a cosmetic product”, “a first and a second capsules”, and “the content of each capsule” are not required elements of the claimed structure, but instead items with which the claimed structure could be used during an intended operation.
Ebeling teaches a mixing system ([0028]) comprising:
a liquid reservoir (22);
a liquid pump (13) connected between an outlet of the liquid reservoir (23) and an inlet of a liquid intake pipe (26; see beginning of [0054]) (see modified Fig. 1, 2);
a pressure expeller (end of [0059] stating “said capsule can be exposed to an excessive water pressure or can be opened by mechanical stressing,…”);
a mixing device (16) comprising a container (11; see [0053] stating “a homogenization device 16 is subsequently connected to the chamber 11…”), the container (11) being in fluid communication with the outlet (23) of the liquid intake pipe (25) with introduction of liquid into the container (see end of [0049] and [0053]) and the mixing device (16) further comprising a mixing member (see [0043] – [0048] stating rotor/stator and stirring device); 
Ebeling also teaches first and second capsule compartments (30; see white boxes in Fig. 3) and a mixing device (16) comprising a container (11). However, Ebeling fails to teach the following:
a moving plate controlled in rotation about a vertical axis and comprising the first and second capsule compartments;
a mixing device comprising a container arranged below the controlled moving plate with sequentially positioning, above the container;

Waddell teaches a mixing system ([0002], lines 18 – 20) comprising:
a moving plate (1, 6) controlled in rotation about a vertical axis (4) and comprising the first and second capsule compartments (3; see modified Fig. 2);
a mixing device (121, 90) comprising a container (123) arranged below the controlled moving plate (see Fig. 1) with sequentially positioning, above the container (see [0086] and [0092] regarding positioning of moving plate);
the mixing device (121, 90) further comprising a mixing member (121) housed in the container (see Fig. 9); 
Ebeling and Waddle are considered analogous art as they are both in the field of dispensing/mixing apparatus for cosmetics, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Waddle concerning the moving plate and the mixing device to provide a reliable and simple mixing system for repeatedly providing specific mixtures in an automated manner tailoring to the needs of different customers thereby also improving customer satisfaction ([0047]). 


    PNG
    media_image1.png
    723
    738
    media_image1.png
    Greyscale

Modified Fig. 1, 2






    PNG
    media_image2.png
    723
    768
    media_image2.png
    Greyscale

Modified Fig. 2
Regarding claim 4, Ebeling teaches a mixing system ([0028]) having a container (11), but fails to teach the container being a removable cylindrical tube closed by a bottom wall, allowing storage and arranged below the first and second capsule compartment of the moving pate.
Waddell teaches a mixing system ([0028]) having a container being a removeable cylindrical tube closed by a bottom wall (see Fig. 9), allowing storage (see [0021] stating the mixture container, 123 can be removed and see lid dispenser, 129 for closing the container for storage) and arranged below the first and second capsule compartment of the moving plate (1, 6) (see Fig. 1 showing container, 123 below the compartments). Ebeling and Waddle are considered analogous art as they are both in the 
Regarding claim 5, Ebeling teaches a mixing system ([0028]) having a third capsule compartment (see Fig. 3) and a container (11), but fails to teach a moving plate including a third capsule compartment brought above the container.
Waddell teaches a mixing system ([0002], lines 18 – 20) with a moving plate (1, 6) including a third capsule compartment (3 and [0081]; see modified Fig. 2 showing multiple i.e. more than three capsule compartments) brought above a container (123; see Fig. 1). Ebeling and Waddle are considered analogous art as they are both in the field of dispensing/mixing apparatus for cosmetics, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Waddle concerning the moving plate to provide a reliable and simple mixing system for repeatedly providing specific mixtures in an automated manner tailoring to the needs of different customers thereby also improving customer satisfaction ([0047]). 
Regarding claim 6, Ebeling teaches a mixing system ([0028]) having a funnel-shaped compartment (see Fig. 7 showing funnel-shaped receiving spaces i.e. compartments, 34) and container (11) that is in fluid communication (see end of [0049] and [0053]) with the outlet (see modified Fig, 1) of the liquid intake pipe (26). However, Ebeling fails to teach a moving plate brought above the container.
Waddell teaches a mixing system ([0002], lines 18 – 20) with a moving plate (1, 6) brought above a container (123; see Fig. 1). Ebeling and Waddle are considered analogous art as they are both in the field of dispensing/mixing apparatus for cosmetics, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of 
Regarding claim 7, as stated above “the first and second capsules” are not required elements of the claimed structure, but instead items with which the claimed structure could be used during an intended operation.
Regarding claim 8, Ebeling teaches a mixing system ([0028]) having a pressure expeller (end of [0059] stating “said capsule can be exposed to an excessive water pressure or can be opened by mechanical stressing,…”), but fails to teach the rotation of a moving plate being controlled via a motor mounted in the mixing system.  USSN 16/343,6193 CBWO03OUS  
Waddell teaches a mixing system ([0002], lines 18 – 20) having a moving plate (1, 6) that is controlled via a motor (11) mounted in the mixing system ([0025] and [0083]) and a pressure expeller (50; [0076]) that forces flow out of containers (i.e capsules 9) that are housed in moving plate compartments (3; modified Fig. 2). Ebeling and Waddle are considered analogous art as they are both in the field of dispensing/mixing apparatus for cosmetics, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Waddle concerning the moving plate to provide a reliable and simple mixing system for repeatedly providing specific mixtures in an automated manner tailoring to the needs of different customers thereby also improving customer satisfaction ([0047]). 
Regarding claim 15, Ebeling teaches a mixing system ([0028]) having a mixing member (see [0043] stating roto/stator and stirring device) of the mixing device (16) producing an emulsion from liquid coming from the reservoir (see [0049]), cosmetic ingredients (12) coming from the first and second capsule compartments (30).  
.
Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ebeling (US 20100024361 A1) in view of Waddell (CN 101543741 A) (Espacenet English Translation of Specification Provided) as applied to claim 1 above, and further in view of Dille (US 20130287913 A1).
Regarding claim 2, Ebeling teaches a mixing system ([0028]) having a mixing member (see [0043] – [0048] stating rotor/stator and stirring device). However, Ebeling fails to teach the mixing member being a helix.
Waddell teaches a mixing system ([0002], lines 18 – 20) having a mixing member (121) being a helix (see Fig. 11, 12); Ebeling and Waddle are considered analogous art as they are both in the field of dispensing/mixing apparatus for cosmetics, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Waddle concerning the mixing member to provide a reliable and simple mixing system for repeatedly providing specific mixtures in an automated manner tailoring to the needs of different customers thereby also improving customer satisfaction ([0047]). 
Furthermore, Ebeling fails to teach the mixing member being a helix, mounted at the bottom of the container on an axle coaxial to the latter, passing through the bottom wall of the container and being driven by a motor, mounted in the mixing system.
Dille teaches a mixing system (1) having a mixing member (14) mounted at the bottom (Fig. 11) of the container (3) on an axle coaxial (31) to the latter (coaxial to the container, 3), passing through the bottom wall of the container (Fig. 12) and being driven by a motor (12), mounted in the mixing system (1). Ebeling and Dille are considered analogous art as they are both in the field of dispensing (cosmetics 
Regarding claim 3, the claim makes clear via recitation of the “for storing” and “allowing” clause that “the hot cosmetic product” and “a bottle” are not required elements of the claimed structure, but instead items with which the claimed structure could be used during an intended operation.
Ebeling teaches a mixing system ([0028]) having a container (11), but fails to teach the container comprising an opening with a timed valve in its bottom wall allowing the flow of the hot cosmetic product into a bottle for storing the cosmetic product.
Dille teaches a mixing system (1) having a container (3) comprising an opening (15) with a time valve in its bottom wall (16; see end of [0040]; Fig. 12). Ebeling and Dille are considered analogous art as they are both in the field of dispensing (cosmetics and juice)/mixing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Dille concerning the opening and timed valve to provide a simple, compact and automatic mixing system for dispensing end product to user ([0013] – [0014]). 
Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ebeling (US 20100024361 A1) in view of Waddell (CN 101543741 A) (Espacenet English Translation of Specification Provided) as applied to claim 1 above, and further in view of Aouad (US 20120241045 A1).
Regarding claim 9, Ebeling teaches a mixing system ([0028]) having a container (11), but fails to teach the mixing system further comprising a hollow cooling liquid circulation block at least partially surrounding the container, and whereof the liquid inlet and outlet of said coolant block are connected to the liquid reservoir by another pump and cool the mixture contained in the container.

Regarding claim 10, Ebeling teaches a mixing system ([0028]) having a liquid reservoir (22), but fails to teach the liquid reservoir comprising two reservoir compartments separated by an inner wall, a first of the reservoir compartments being connected to the liquid pump of the mixing system and a second reservoir compartment being connected to the cooling block via the other pump.
Aouad teaches a mixing system (1) having a liquid reservoir (150) comprising two reservoir compartments separated by an inner wall (see modified Fig. 1), a first of the reservoir compartments being connected to the liquid pump of the mixing system and a second reservoir compartment being connected to the cooling block via the other pump (see [0043] stating one or more pumps, 160 and see Fig. 1 showing 160 connected to the cooling coil and mixing system i.e, chamber, 70). Ebeling and Aouad are considered analogous art as they both are in the field of mixing/dispensing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Aouad concerning the reservoir and the cooling block to provide control for adjusting the temperature of the mixing container and mixture [0008] thereby having precise control of the end product.


    PNG
    media_image3.png
    1005
    1647
    media_image3.png
    Greyscale

Modified Fig. 1
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ebeling (US 20100024361 A1) in view of Waddell (CN 101543741 A) (Espacenet English Translation of Specification Provided) as applied to claim 1 above, and further in view of Dourlens (US 20160143416 A1).
Regarding claim 11, Ebeling teaches a mixing system ([0028]) further comprising an electrical resistance block (25) interposed between the liquid pump (13) of the mixing system and the liquid intake pipe (26) heating the liquid. Ebeling also teaches pressurized expulsion by the pressure expeller (end of [0059] stating “said capsule can be exposed to an excessive water pressure or can be opened by mechanical stressing,…”). However, Ebeling fails to teach a heater arranged in the first capsule compartment receiving the first capsule, said heater surrounding the first capsule housed in the corresponding capsule compartment.
Dourlens teaches a heater (55) arranged in the first capsule compartment (47) receiving a first capsule (1), said heater surrounding the first capsule housed in the corresponding capsule compartment .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ebeling (US 20100024361 A1) in view of Waddell (CN 101543741 A) (Espacenet English Translation of Specification Provided) as applied to claim 6 above, and further in view of Fiastre (US 20180200684 A1).
Regarding claim 12, Ebeling teaches a mixing system ([0028]) further comprising a valve (19) arrange in the liquid intake pipe (see Fig. 1, 2) and controlling the circulation of the liquid in the container [0051]. However, Ebeling fails to teach the valve being a solenoid valve. 
Fiastre teaches the use of a solenoid valve (4; see [0077] stating electrovalves). Ebeling and Fiastre are considered analogous art as they are both in the field of dispensing/mixing apparatuses for cosmetics, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Fiastre concerning the solenoid valve to  facilitate and optimize dispensing of the components (see [0077] stating “electrovalves therefore are particularly suitable for distributing the respective desired amounts of the components of the formulation and thus make it possible to prepare said formulation with great accuracy”).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 and 7 – 16 of copending Application No. 16/329,789 in view of Waddell (CN 101543741 A) (Espacenet English Translation of Specification Provided). Although the claims at issue 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Macedo (US 20180008946 A1) teaches an apparatus for dye dispensing is disclosed herein. The apparatus includes a controller and a tray. The tray communicates with the controller and is configured with at least one opening.
Lee (US 20160051029 A1) teaches an instant cosmetic preparation device, including: a housing of a given shape; a finished product container transfer part which is configured to transfer to a finished product container filled with a cosmetic mixture stored inside the housing to a sealing position under the user's control.
Almbald (US 20130064034 A1) teaches a system for blending and dispensing a frozen mixture includes a blending chamber to receive the ingredients to be blended and a blending mechanism that includes a rotating blade for blending and a motor to drive the blade. A piston is located within the blending chamber, and a dispensing mechanism dispenses a blended mixture from the blending chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774